DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1, 8-10, 12-13, 22, and 25-29 have been amended as requested in the amendment filed on May 4, 2022. Following the amendment, claims 1-20 and 22-66 are pending in the instant application.
Claims 30-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions., there being no allowable generic or linking claim..
Claims 1-20 and 22-29 are under examination in the instant office action.

Sequence compliance (Maintained, not responsive)

Figures 27 through 28E of the instant specification contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2), but which fail to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the amino acid sequence presented in these figures. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a "Sequence Listing" which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that "Sequence Listing", an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As amended, the independent claims recite “engineered to” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see exs. at paragraphs [00198], [00216], [00237], [00298], [00308], [00311], [00357], [00358] and [00374]).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as recited above. In response to the 112, sixth paragraph analysis, Applicant may:
(1a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(1b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(1c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(2a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(2b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In the Reply filed May 4, 2022, Applicant states: “In the Office Action, the Examiner rejected claims 1-29 under 35 U.S.C. § 112, sixth paragraph as allegedly being indefinite. Applicant respectfully submits that rejection does not apply to the claims as presently presented.”  	This is not persuasive. First, the analysis under this statute is not a rejection. Second, the amendments to the claims have failed to comply with (1a- c) or (2a-b) above.


Claim Rejections - 35 USC § 112, second paragraph (New, Necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has provided no specific traverse but merely states, “In the Office Action, the Examiner rejected claims 1-29 under 35 U.S.C. § 112, first [sic] paragraph as allegedly being indefinite. Applicant respectfully submits that rejection does not apply to the claims as presently presented.”
The statute is 112, second paragraph, and this is not persuasive. 
	Claim 1, as amended, recites a 3D matrix “comprising a biological supporting material comprising a proliferation inhibitor and engineered to resemble the expression space of a target tissue”.  First it is unclear what is engineered: the supporting material or the inhibitor.  Second, the claim relies upon functional language – claiming the matrix by the intended result of what its configuration resembles, rather than what it is materially/structurally.  It is unclear what manipulations are encompassed by “engineered to resemble” or what structure is required for the “expression space” of the claims. The claims are still analogous to those in Superior Industries v. Masaba (Fed. Cir. 2014) where the patentee had claimed a dump truck with a support frame configured to support an end of an earthen ramp. The court held it is “improper to construe non-functional claim terms ... in a way that makes infringement or validity turn on their function. Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075 (Fed. Cir. 2009).”  When read in light of the specification the claim stands as indefinite.  The specification states:  “Without being bound by theory, the 3D neural tissue culture of the present disclosure provides a novel system that is spacially [sic] and temporally controllable, and loyal to match neural state of cell. In particular, it more accurately captures the gene expression profiles of the human developing brain than currently available models. For example, the transcriptome of the present 3D neural tissue culture shows higher correlation to the developing human bran transcriptome than brain organoids at similar culture time” (pg. 2), which confers no material or structural limits upon the language of the claim (see also [00115] and [0016], which merely states exemplary materials but provides no definition for how the material is configured to decrease the distance in expression space of the neural tissue culture as compared to a target tissue. Regarding “expression space” the disclosure states, “modulating the density/stiffness of the biological supporting material of the matrix to decrease the distance in expression space”; which confers no material/structural limitations on the product of the claims.  Lastly, regarding expression space, the specification states it is “determined from single cell sequencing data from the neural tissue culture, target tissue, or both” [0074], which implies method steps are required to determine infringement of the “expression space” of the claim, which is further implicit by depending claims 2-7, which impose limits upon the number of genes and coefficient required for determining expression space.  A single claim which claims both an product and method steps for using the product is indefinite under 35 U.S.C. 112, second paragraph. (See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011)).  These indefiniteness issues affect the scope of all depending claims.
	As amended, Claim 8 is indefinite wherein it recites, “a 3D matrix comprising a biological supporting material comprising a proliferation inhibitor and engineered to resemble a gene expression distribution of a target tissue.” As stated above, it is unclear what is engineered – the material or the inhibitor.  Secondly, “gene expression distribution” as defined by the specification requires measuring a number of genes (Specification paragraph [0008]), which is corroborated by the implicit methods of claims 9-12; and claims 23-24 which attempt to limit the tissue by the genes in the “gene expression distribution”.  The claims are directed to a tractable neural tissue culture product but method steps for using the product are implicit and what is required for infringement of the product is entirely unclear. Therefore the claims are indefinite under 35 U.S.C. 112, second paragraph.  This affects the scope of all depending claims.
	As amended, claims 12-13 recite “the resemblance” of claim 8.  There is no antecedent basis for this element in the product of claim 8.  Also, the plain meaning of the noun “resemblance” implies method steps for comparing how two or more things are alike. The specification provides only methodology by which this resemblance is determined (paragraphs [00366] and [00367]).  There is no structure/material imposed by this limitation. 
Claim Rejections - 35 USC § 112, first paragraph (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1-20 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in the previous Office action. 
In Remarks (Id), Applicant states: “In the Office Action, the Examiner rejected claims 1-29 under 35 U.S.C. § 112, first paragraph as allegedly lacking written description support. Applicant respectfully submits that rejection does not apply to the claims as presently presented.”
 This is not persuasive because the claims now recite a 3D matrix “comprising a biological supporting material … engineered to resemble the expression space of a target tissue”.  
The specification as filed provides only lists of preferred embodiments, which are non-limiting (see ex. paragraphs [0009] through [0016]). The disclosure fails to provide adequate written description for what specific combination of elements described in the specification, are required in order to perform the entire function recited in the claim(s) (ex. extracellular matrix proteins and/or hyaluronic acid and/or transcription factor genes and/or proliferation inhibitor and/or crosslinkers at a specific concentration).  The specification fails to clearly link the structure/material to the function.
Additionally, at every instance of appearance in the disclosure, the term “engineered” is not defined (see exs. at paragraphs [00198], [00216], [00237], [00298], [00308], [00311], [00357], [00358] and [00374]).  In the instant case, the only factor present in the claim is a recitation of intended result (resemble the expression space of a target tissue), and there is no structure/material that provides for this outcome.    Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species that explicitly fulfill the function of the claim, the specification does not provide adequate written description of the claimed genus.
Claims 1-20 and 22-29 are rejected.

Claim Rejections - 35 USC § 102 (New, Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently amended, Claim(s) 1-20 and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrotra et al., J Biomater Sci Polym Ed. 2012 ; 23(0). 
Claim Interpretation: Given the lack of clarity within the claims (see explanation under 35 USC 112(b) and (f) above), the invention will be interpreted as comprising only those limitations that impose a structural/material limitation. Thus, the invention is a tractable neural tissue culture (the specification states: “the term ‘tractable’ means malleable, conformable, yielding, amenable, or controllable” [0058]) comprising:  neuronal and/or glial cells and a three dimensional matrix comprising a biological supporting material (claims 1 and 8); comprising a proliferation inhibitor (claims 1 and 8), namely, Ara-C (claims 22) selected from the group consisting of one or more extracellular matrix proteins, a basement membrane matrix, collagen, laminin, gelatin, proteoglycans, alginate, polyethylene glycol, agarose, chitosan and silk protein-based and other porous scaffolds (claim 16) and/or the neuronal cells are selected from the group consisting of glutamatergic neurons, GABAergic neurons, dopaminergic neurons, microglia, oligodendrocytes, motor neurons, and bipolar neurons (claim 20).
The Mehrotra et al. prior art teaches neural stem cells derived from mouse embryonic stem cells induced in 3D agarose hydrogels that provide controlled delivery of Ara-C (pg. 2, fourth paragraph).  The authors teach, “Here, we employed degradable, H-bonded LbL multilayer assembly of PAA, PEG and Ara-C over agarose, subsequent to the fabrication of the agarose, and demonstrate controlled release of Ara-C from agarose at physiological pH at concentrations amenable to inhibiting fibroblast growth without affecting the neuron viability” (pg. 3, sentence before Materials and Methods). The cultures are primary cortical neuronal cells, which by definition all derive from a common embryonic stem cell source.
Therefore, the invention fails to distinguish over the compositions of the prior art.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649